Judgment affirmed, with costs. All concur, except Thompson, J., who dissents and votes for reversal on the law on the ground that there was a question of fact for the jury as to whether the representative of the defendant Cook notified the board of education at the time of the opening of the bids of the existence of a material mistake and a withdrawal. (The judgment is for plaintiff by direction of the court in an action on a bond filed with a bid for heating and ventilating work on a school.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.